Per Curiam.

Memorandum The record here shows that the
Trial Justice predicated his decision upon the landlord’s failure to establish an “ immediate compelling necessity ” for the apartment presently occupied by the tenant. This was error, for such necessity does not apply to cases where the rent director has issued a certificate under paragraph (2) of subdivision (b) of section 6 of the Rent Regulation for Housing in the New *454York City Defense-Rental Area (8 Federal Register 13918, aa amd.), as in the instant case. The only question for decision, therefore, was whether or not the certificate was being used by the landlord in good faith.
The final order should be unanimously reversed upon the law and new trial granted, with $30 costs to landlord to abide the event.
MacCeate, Smith and Steinbeink, JJ., concur.
Order reversed, etc.